DETAILED ACTION
Claims 1-19 were filed with the application dated 05/08/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 02/10/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been lined out has not been considered.
The information disclosure statement filed 02/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined out publications fail to list the publication date.  It has been placed in the application file, but the information referred to therein that has been lined out has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body portion proximal opening rotating within the system fitting (Claim 6) must be shown or the feature(s) canceled from the claim(s). The drawings show the system fitting within the body portion proximal opening, not the body portion proximal opening within the system fitting. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
  Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 6, the phrase “the body portion proximal opening is configured to rotate within the system fitting” is not compliant with the written description requirement.  The specification and drawings show the system fitting within the body portion proximal opening and configured to rotate, but not the body portion proximal opening within the system fitting (see Fig. 3, system fitting 312 inside body portion opening).  In addition, claim 6 depends from claim 5, which depends from claim 2.  Claim 2 states that the second end of the fitting is provided in  the body portion proximal opening.  Therefore, it is not clear how the body rotates within the system fitting.    For purposes of examination, the claim will be construed as the system fitting configured to rotate within the body portion proximal opening.   

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the phrase “the body portion proximal opening is configured to rotate within the system fitting” is indefinite and confusing.  Claim 6 depends from claim 5, which depends from claim 2.  Claim 2 states that the second end of the fitting is provided in the body portion proximal opening. Yet claim 6 states that the body portion proximal opening rotates within the system fitting.  Claim 6 contradicts claim 2.  Therefore, it is not clear how the body rotates within the system fitting.    For purposes of examination, the claim will be construed as the system fitting configured to rotate within the body portion proximal opening
Claim 10 recites the limitation "the second end of the system fitting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the claim intended to refer to the body portion fitting of claim 1, or the system fitting of claim 2.  For purposes of examination, it will be presumed that claim 10 should be dependent from claim 2 and is referring to the system fitting as recited in claim 2.
 With regard to claim 12, the phrase “a system fitting…provided on the backflow preventer”…and the phrase “the second end of the system fitting is coupled to the body portion proximal end” renders the claim indefinite.  It’s not clear how the system fitting is provided on the backflow preventer AND having the second end of the system fitting coupled to the body portion proximal end.  For purposes of examination, the claim will be construed as stating that the system fitting is fluidly coupled to the backflow preventer.
Dependent claims 13-19 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2018/0156488 (“Evans”).
With regard to claim 1, Evans discloses a test cock (Fig. 1A; 10) for determining an operating condition of a backflow prevention system (para [0004] – measuring fluid parameters = operating condition), comprising: a body portion (see annotated Fig. 1A) having a distal end (right end near 48) and a proximal end (left end near 28); a space (area at “A”, see annotated Fig. 1A) defined within the body portion; a distal opening (opening at 46) provided on the body portion at the distal end (see Fig. 1A); a proximal opening (opening at 24) provided on the body portion at the proximal end (see Fig. 1A), wherein the proximal opening (opening at 24) is in fluid connection with the body portion space (see annotated Fig. 1A); a body portion fitting (see annotated Fig. 1A) disposed in the body portion (portion fitting sensors for F, P, T), the body portion fitting (see annotated Fig. 1A) providing a fluid connection (see fluid flow paths shown in fitting) with the body portion space (see Fig. 1A); and a fluid sensor (F, P, T measurement = fluid sensors; paras [0017] and [0022]); coupled to the body portion fitting (embedded = coupled to; see para [0017]), in fluid connection with the body portion space (fluid connection via fluid channels shown in fitting in Fig. 1A).
  

    PNG
    media_image1.png
    930
    1106
    media_image1.png
    Greyscale

With regard to claim 7, Evans discloses that the fluid sensor comprises at least one of: a pressure sensor; a temperature sensor;  -14-Docket No. 52270.00173 [170US] a pH sensor; a salinity sensor; and a wet/dry sensor (Para [0022] – pressure sensor, temperature sensor).  
With regard to claim 8, Evans discloses a ball valve (BV, see annotated Fig. 1A; para [0039]), disposed in the body portion (see Fig. 1A), in fluid connection with the distal opening and the body portion space (see Fig. 1A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6, 9, 10, and 12-18 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of U.S. Pat. Pub. No. 2012/0248759 (“Feith”).
With regard to claim 2, Evans discloses all the claimed features with the exception of disclosing a system fitting, having a first end and a second end, the second end provided in the body portion proximal opening.
Evans does disclose that the body portion proximal opening (near 24, see annotated Fig. 1) is for receiving inlet fluid flow and is coupled to input piping that is not shown (see para [0029]).
Feith teaches that it is known in the art to modify input piping with coupling (system fitting (310, Fig. 4a-4b) to include a first end (left end at 314) and a second end (right end at 316), the second end (right end) provided in the body portion proximal opening (right end with 316 and 322 is inserted [para 0042 – “insert fittings 310” and “insertion force”] into a conduit.  By inserting right end 316 into conduit, the second end (right end) would be provided inside a conduit.  Feith also teaches that barbed fittings are commonly used to connect various types of conduit together (para [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the body portion proximal opening of Evans to use a system fitting, such as the insert fitting 310 of Feith, for the purpose of providing a coupling for the disclosed input piping for Evans (para [0029]) that makes coupling easier (see Abstract).
With regard to claim 3, (which depends from claim 2), Evans, as modified by Feith as set forth above, teaches a lumen (318) defined in the system fitting (310 Feith) is in fluid connection with the body portion space (When 310 of Feith in inserted into body proximal opening of Evans, as set forth above, the lumen 318 would be in fluid connection with the body portion space of Evans, see annotated Fig. 1a of Evans).  
With regard to claim 4, (which depends from claim 2), Evans, as modified by Feith as set forth above, teaches the system fitting (310 of Feith) first end (left end at 314) is threaded (see Feith at Figs. 4A-4B; para [0040]).
With regard to claim 5, (which depends from claim 2), Evans, as modified by Feith as set forth above, teaches a spring clip (“spring steel clip” in para [0064] of Feith) coupling the system fitting (310 of Feith) to the body portion proximal end (near 24 in Evans) (para [0064] uses spring steel clip to secure fitting to connection). 
With regard to claim 6, as far as it is definite and understood, (which depends from claim 5), Evans, as modified by Feith as set forth above, teaches that the second end (right end in Figs 4a-4b) of the system fitting (310 in Feith) is provided in the body portion proximal opening and is configured to rotate within the body portion proximal opening.  The second end (right end) of system fitting (310) is provided in the body portion proximal opening (right end with 316 and 322 is inserted [para 0042 – “insert fittings 310” and “insertion force”] into a conduit.  By inserting right end 316 into conduit, the second end (right end) would be provided inside a conduit.  As the right end of the fitting (310) is not threaded or provided with stops, the system fitting (310) is considered to be configured to rotate (capable of rotating if twisted) within the body portion proximal opening.
 With regard to claim 9, (which depends from claim 1), Evans, discloses all the claimed features with the exception of disclosing a spring clip coupling the fluid sensor to the body portion fitting.  Evans discloses a body portion fitting (see annotated Fig 1A), but is silent on the retention of the body portion fitting.
Feith teaches that it is known in the art to modify input piping with coupling (system fitting (310, Fig. 4a-4b) that utilizes a retention feature, such as a spring steel clip to secure a fitting to a device/tool (para [0064]).  Feith also teaches that barbed fittings are commonly used to connect various types of conduit together (para [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the body portion fitting of Evans to use a coupling, such as the insert fitting 310 with spring clip of Feith, for the purpose of providing a coupling for the disclosed input piping for Evans (para [0029]) that makes coupling easier (see Abstract, see also para [0064]).
With regard to claim 10, (for purposes of examination, claim 10 is presumed to be dependent from claim 2), Evans as modified by Feith for claim 2 discloses that the second end (right end in Figs 4a-4b) of the system fitting (310 in Feith) is provided in the body portion proximal opening and is configured to rotate within the body portion proximal opening.  The second end (right end) of system fitting (310) is provided in the body portion proximal opening (right end with 316 and 322 is inserted [para 0042 – “insert fittings 310” and “insertion force”] into a conduit.  By inserting right end 316 into conduit, the second end (right end) would be provided inside a conduit.  As the right end of the fitting (310) is not threaded or provided with stops, the system fitting (310) is considered to be configured to rotate (capable of rotating if twisted) within the body portion proximal opening.
With regard to claim 12, Evans discloses a backflow prevention system (see Fig. 1A, with backflow check valve CV), comprising: a backflow preventer (CV); and a test cock (10), comprising: a body portion (20+40) having a distal end (right end) and a proximal end (left end); a space (see annotated Fig. 1A) defined within the body portion; a distal opening (see annotated Fig. 1A) provided on the body portion at the distal end (right end); a proximal opening (see annotated Fig. 1A) provided on the body portion at the proximal end (left end), wherein the proximal opening (left end opening) is in fluid connection with the body portion space (see annotated Fig. 1A); -15-Docket No. 52270.00173 [170US]a body portion fitting (see annotated Fig. 1A; portion fitting sensors for F, P, T) disposed in the body portion (20+40), the body portion fitting (see annotated Fig. 1A) providing a fluid connection (see fluid connection channels in annotated Fig. 1A) with the body portion space (see Fig. 1A annotated); and a fluid sensor (F, P, T measurement = fluid sensors; paras [0017] and [0022])), coupled to the body portion fitting (embedded = coupled to; see para [0017]), in fluid connection with the body portion space (via fluid connection channels shown in Fig. 1A, see annotated Fig. 1A).  
Evans discloses all the claimed features with the exception of disclosing a system fitting, having a first end and a second end, coupled to the backflow preventer, and the second end of the system fitting is coupled to the body portion proximal end.
Evans does disclose that the body portion proximal opening (near 24, see annotated Fig. 1) is for receiving inlet fluid flow and is coupled to input piping that is not shown (see para [0029]).
Feith teaches that it is known in the art to modify input piping with coupling (system fitting (310, Fig. 4a-4b) to include a first end (left end at 314) and a second end (right end at 316), the second end (right end) provided in the body portion proximal opening (right end with 316 and 322 is inserted [para 0042 – “insert fittings 310” and “insertion force”] into a conduit.  By inserting right end 316 into conduit, the second end (right end) would be provided inside a conduit.  Feith also teaches that barbed fittings are commonly used to connect various types of conduit together (para [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the body portion proximal opening of Evans to use a system fitting, such as the insert fitting 310 of Feith, for the purpose of providing a coupling for the disclosed input piping for Evans (para [0029]) that makes coupling easier (see Abstract).
With regard to claim 13, (which depends from claim 12), Evans, as modified by Feith as set forth above, teaches the second end (right end) of the system fitting (310 of Feith) is provided in the body portion proximal opening (310 is inserted into connection; para [0042]).  
With regard to claim 14, (which depends from claim 13) Evans, as modified by Feith as set forth above, teaches a spring clip (“spring steel clip” in para [0064] of Feith) coupling the system fitting (310 of Feith) to the body portion proximal end (near 24 in Evans) (para [0064] uses spring steel clip to secure fitting to connection).  
With regard to claim 15 (which depends from claim 12), Evans as modified by Feith discloses that the second end (right end in Figs 4a-4b) of the system fitting (310 in Feith) is provided in the body portion proximal opening and is configured to rotate within the body portion proximal opening.  The second end (right end) of system fitting (310) is provided in the body portion proximal opening (right end with 316 and 322 is inserted [para 0042 – “insert fittings 310” and “insertion force”] into a conduit.  By inserting right end 316 into conduit, the second end (right end) would be provided inside a conduit.  As the right end of the fitting (310) is not threaded or provided with stops, the system fitting (310) is considered to be configured to rotate (capable of rotating if twisted) within the body portion proximal opening.
With regard to claim 16, (which depends from claim 12), Evans, as modified by Feith as set forth above, teaches that the test cock further comprises: a ball valve (BV, see annotated Fig. 1A; para [0039]), disposed in the body portion (see Fig. 1A), in fluid connection with the distal opening and the body portion space (see Fig. 1A).
With regard to claim 17 (which depends from claim 12), Evans, as modified by Feith as set forth above, teaches that wherein the fluid sensor comprises at least one of: a pressure sensor; a temperature sensor; a pH sensor; a salinity sensor; and a wet/dry sensor (Para [0022] – pressure sensor, temperature sensor). 
With regard to claim 18 (which depends from claim 12), Evans (as modified above) discloses all the claimed features with the exception of disclosing a spring clip coupling the fluid sensor to the body portion fitting.  Evans discloses a body portion fitting (see annotated Fig 1A), but is silent on the retention of the body portion fitting.
Feith teaches that it is known in the art to modify input piping with coupling (system fitting (310, Fig. 4a-4b) that utilizes a retention feature, such as a spring steel clip to secure a fitting to a device/tool (para [0064]).  Feith also teaches that barbed fittings are commonly used to connect various types of conduit together (para [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the body portion fitting of Evans to use a coupling, such as the insert fitting 310 with spring clip of Feith, for the purpose of providing a coupling for the disclosed input piping for Evans (para [0029]) that makes coupling easier (see Abstract, see also para [0064]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of U.S. Pat. Pub. No. 2019/0323618 (“Fletcher”).
With regard to claim 11, Evans discloses all the claimed features with the exception of disclosing a catch portion, provided on the body portion, having an outside diameter greater than an outside diameter of the proximal end of the body portion; and a catch groove, provided on the body portion, adjacent to the catch portion.
Fletcher teaches that it is known in the art to provide a body portion to include a catch portion (near 117) with an outside diameter that is greater than an outside diameter of a proximal end of a body portion (see annotated Fig.); and a catch groove (see annotated Fig.) for the purpose of a well-known connecting feature to couple fluid components (see para [0027]).  

    PNG
    media_image2.png
    933
    764
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to any well-known coupling feature, such as a catch and groove as taught by Fletcher, at an opening of the body portion of Evans, for the purpose of providing a well known coupling connection that facilitates ease of connection between fluid connecting parts. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Feith as set forth above in claim 12, and further in view of U.S. Pat. Pub. No. 2019/0323618 (“Fletcher”).
With regard to claim 19, Evans discloses all the claimed features with the exception of disclosing a catch portion, provided on the body portion, having an outside diameter greater than an outside diameter of the proximal end of the body portion; wherein the catch portion is sized to be received by the system fitting second end; and a catch groove, provided on the body portion, adjacent to the catch portion; a spring clip coupling the test cock catch groove to the system fitting.
Fletcher teaches that it is known in the art to provide a body portion to include a catch portion (near 117) with an outside diameter that is greater than an outside diameter of a proximal end of a body portion (see annotated Fig.); and a catch groove (see annotated Fig.) for the purpose of a well-known connecting feature to couple fluid components (see para [0027]).  The catch portion is sized to be received by a system fitting (as so broadly recited, the claim merely requires that the catch portion is capable of receiving the system fitting, which it is).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to any well-known coupling feature, such as a catch and groove as taught by Fletcher, at an opening of the body portion of Evans, for the purpose of providing a well-known coupling connection that facilitates ease of connection between fluid connecting parts. 
Fletcher does not specifically disclose the use of a spring clip.  However, Feith teaches that it is known in the art to modify input piping with coupling (system fitting (310, Fig. 4a-4b) that utilizes a retention feature, such as a spring steel clip to secure a fitting to a device/tool (para [0064]).  Feith also teaches that barbed fittings are commonly used to connect various types of conduit together (para [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the coupling by using a spring clip in the catch groove as taught by Feith, for the purpose of providing a retention mechanism for the connections/couplings that makes coupling easier (see Abstract, see also para [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3832183 discloses a test cock with a valve and fluid sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753